 



EXHIBIT 10.18



EXECUTIVE EMPLOYMENT AGREEMENT

     This Executive Employment Agreement (the “Agreement”) is dated as of
December 15, 2003, by and between Mylan Laboratories Inc. (the “Company”) and
__________________   (“Executive”).

RECITALS:

     WHEREAS, the Company wishes to continue to employ Executive as
_________________   , effective December 15, 2003, but may be interested in
utilizing Executive in capacities other than as _____________________   in order
to avail itself of Executive’s skills and abilities in light of the Company’s
business needs.

     NOW, THEREFORE, in consideration of the promises and mutual obligations of
the parties contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:

     1. Employment of Executive. The Company agrees to employ Executive, and
Executive accepts employment by the Company on the terms and conditions provided
herein.

     2. Effective Date: Term of Employment. This Agreement shall commence and be
effective as of the date hereof and shall remain in effect, unless earlier
terminated, or extended or renewed, as provided in Section 8 of this Agreement,
through March 31, 2006.

     3. Executive’s Compensation. Executive’s “Compensation” shall include the
following:

           (a) Base Salary. Executive’s base salary (the “Base Salary”),
effective August 1, 2003, shall be _____________   dollars ($_________   ) per
annum, payable in accordance with the Company’s normal payroll practices for its
executive officers.

           (b) Annual Bonus. Executive shall be eligible to receive, as
determined by and at the discretion of the Chief Executive Officer of Mylan
Laboratories Inc., an Annual Bonus up to fifty percent (50%) of Executive’s
then-current Base Salary.

           (c) Fringe Benefits. Executive shall be eligible for such benefits
and perquisites of employment as are generally made available to the Company’s
full time employees, in accordance with the terms and conditions of such
policies, procedures and benefit plans.

     4. Confidentiality. Executive shall abide by the Confidentiality Agreement
previously entered into between the Company and Executive, a copy of which is
attached hereto. In addition to Executive’s obligations under the
Confidentiality Agreement, Executive recognizes and acknowledges that the
business interests of the Company and its subsidiaries and affiliates
(collectively the “Mylan Companies”) require a confidential relationship between
the Company and Executive and the fullest protection and confidential treatment
of the financial data, customer information, supplier information, market
information, marketing and/or

 



--------------------------------------------------------------------------------



 



promotional techniques and methods, pricing information, purchase information,
sales policies, employee lists, policy and procedure information, records,
advertising information, computer records, trade secrets, know how, plans and
programs, sources of supply, and other knowledge of the business of the Mylan
Companies (all of which are hereinafter jointly termed “Confidential
Information”) which have or may in whole or in part be conceived, learned or
obtained by Executive in the course of Executive’s employment with the Company.
Accordingly, Executive agrees to keep secret and treat as confidential all
Confidential Information whether or not copyrightable or patentable, and agrees
not to use or aid others in learning of or using any Confidential Information
except in the ordinary course of business and in furtherance of the Company’s
interests. For example, and not by way of limitation, during the term of this
Agreement and at all times thereafter, except insofar as is necessary consistent
with the Company’s business interests:

           (a) Executive will not, directly or indirectly, disclose any
Confidential Information;

           (b) Executive will not make copies of or otherwise disclose the
contents of documents containing or constituting Confidential Information;

           (c) As to documents which are delivered to Executive or which are
made available to him as a necessary part of the working relationships and
duties of Executive within the business of the Mylan Companies, Executive will
treat such documents confidentially and will treat such documents as proprietary
and confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;

           (d) Executive will not advise others that the information and/or know
how included in Confidential Information is known to or used by the Mylan
Companies; and

           (e) Executive will not in any manner disclose or use Confidential
Information for Executive’s own account and will not aid, assist or abet others
in the use of Confidential Information for their account or benefit, or for the
account or benefit of any person or entity other than the Mylan Companies.

     The obligations set forth in this section survive termination of
Executive’s employment and are in addition to any and all rights the Company may
have under the Confidentiality Agreement, state or federal statutes or common
law.

     5. Non-Competition and Non-Solicitation. Executive agrees that during the
term of this Agreement and for twelve (12) months after termination of
Executive’s employment with the Company for any reason, or for so long as
Executive is receiving payments under Sections 8 (c) or 8 (e), whichever is
longer:

           (a) Executive shall not, directly or indirectly, whether for himself
or for any other person, company, corporation or other entity be or become
employed or associated in any way (including but not limited to the association
set forth in i-vii of this subsection) with any business or organization which
is directly or indirectly engaged in the research, development,

 



--------------------------------------------------------------------------------



 



manufacture, production, marketing, promotion or sale of any product the same as
or similar to those of the Mylan Companies, or which competes or intends to
compete in any line of business with the Mylan Companies within North America.
Notwithstanding the foregoing, Executive may during the period in which this
paragraph is in effect own stock or other interests in corporations or other
entities that engage in businesses the same or substantially similar to those
engaged in by the Mylan Companies, provided that Executive does not, directly or
indirectly (including without limitation as the result of ownership or control
of another corporation or other entity), individually or as part of a group (as
that term is defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder) (i) control or
have the ability to control the corporation or other entity, (ii) provide to the
corporation or entity, whether as an executive, consultant or otherwise, advice
or consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding the Mylan Companies or its businesses or
regarding the conduct of businesses similar to those of the Mylan Companies,
(iv) hold or have the right by contract or arrangement or understanding with
other parties to hold a position on the board of directors or other governing
body of the corporation or entity or have the right by contract or arrangement
or understanding with other parties to elect one or more persons to any such
position (other than solely by the voting of his shares or ownership interest),
(v) hold a position as an officer of the corporation or entity, (vi) have the
purpose to change or influence the control of the corporation or entity (other
than solely by the voting of his shares or ownership interest) or (vii) have a
business or other relationship, by contract or otherwise, with the corporation
or entity other than as a passive investor in it; provided, however, that
Executive may vote his shares or ownership interest in such manner as he chooses
provided that such action does not otherwise violate the prohibitions set forth
in this sentence.

           (b) Executive will not, either directly or indirectly, either for
himself or for any other person, partnership, firm, company, corporation or
other entity, contact, solicit, divert, or take away any of the customers or
suppliers of the Mylan Companies.

           (c) Executive will not solicit, entice or otherwise induce any
employee of the Mylan Companies to leave the employ of the Mylan Companies for
any reason whatsoever; nor will Executive directly or indirectly aid, assist or
abet any other person or entity in soliciting or hiring any employee of the
Mylan Companies, nor will Executive otherwise interfere with any contractual or
other business relationships between the Mylan Companies and its employees.

     6. Severability. Should a court of competent jurisdiction determine that
any section or subsection of this Agreement is unenforceable because one or all
of them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and subsection of this Agreement be a separate and
distinct promise and that unenforceability of any one subsection shall have no
effect on the enforceability of another.

3



--------------------------------------------------------------------------------



 



     7. Injunctive Relief/Extension of Restriction.

           (a) The parties agree that in the event of Executive’s violation of
sections 4 and/or 5 of this Agreement or any subsection thereunder, that the
damage to the Company will be irreparable and that money damages may be
difficult or impossible to ascertain and would not constitute an adequate
remedy.

           (b) In addition to whatever other remedies the Company may have at
law or in equity, Executive recognizes and agrees that the Company shall be
entitled to a temporary restraining order and a temporary and permanent
injunction enjoining and prohibiting any acts not permissible pursuant to this
Agreement.

           (c) Executive agrees that should either party seek to enforce or
determine its rights or assert a claim for breach because of an act of Executive
which the Company believes to be in contravention of sections 4 and/or 5 of this
Agreement or any subsection thereunder, the duration of the restrictions imposed
thereby shall be extended for a time period equal to the period necessary to
obtain enforcement of the Company’s rights.

     8. Termination of Employment.

           (a) Resignation. Executive may resign from employment at any time
upon ninety (90) days written notice to the Company. During the ninety (90) day
notice period Executive will continue to perform Executive’s duties, or such
other duties as may be assigned, and shall abide by all other terms and
conditions of this Agreement. Additionally, Executive will use his best efforts
to effect a smooth and effective transition to whomever will replace Executive.
The Company reserves the right to accelerate the effective date of Executive’s
resignation. The Company shall have no liability to Executive in the event of a
resignation other than that the Company shall pay Executive’s wages and benefits
through the effective date of Executive’s resignation. Executive, however, will
continue to be bound by all provisions of this Agreement that survive
termination of employment in the event of a resignation.

           (b) Termination For Cause. If the Company desires to terminate
Executive’s employment for Cause, as defined herein, it shall give Executive
written notice of its belief that acts or events constituting Cause exist.
Executive shall have the right within fourteen (14) days of the Company’s giving
of such notice to cure the acts, events or conditions which led to such notice
being given. In the event of a Termination For Cause, the Company shall have no
liability to Executive other than that the Company shall pay Executive’s wages
and benefits through the effective date of Executive’s termination. Executive,
however, will continue to be bound by all provisions of this Agreement that
survive termination of employment in the event of a Termination for Cause.

                 “Cause” shall mean: (i) Executive’s willful and substantial
misconduct with respect to the Company’s business or affairs; (ii) Executive’s
gross neglect of duties, (iii) Executive’s conviction of a crime involving moral
turpitude; (iv) Executive’s conviction of any felony; (v) Executive’s
insubordination; or (vi) Executive’s material breach of any provision of this
Agreement.

4



--------------------------------------------------------------------------------



 



           (c) Termination Without Cause. If the Company terminates Executive
without Cause and Executive complies in all respects with his obligations
hereunder, then Executive shall be paid his then-current Base Salary through
March 31, 2006, or for a period of twelve (12) months following the date of
termination, whichever is longer. Executive’s health benefits shall be continued
during such payment period at the Company’s cost; provided, however, that in the
case of health benefits continuation, the Company’s obligation to provide health
benefits shall end at such time as Executive, at his option, voluntarily obtains
health benefits through another employer or otherwise in connection with
rendering services for a third party. Executive will continue to be bound by all
provisions of this Agreement that survive termination of employment in the event
of a Termination Without Cause.

           (d) Disability. If in the Company’s discretion Executive has been
unable because of medically determinable physical or mental disability to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, for one hundred eighty (180) calendar days measured
from the last full day of Executive’s work, Executive’s employment with the
Company shall terminate without any liability or obligation to Executive under
any section of this Agreement, except to make the Disability Supplemental
Payment, defined below. During such one hundred eighty (180) day period,
Executive will be eligible for short term disability benefits in accordance with
the Company’s short term disability policy in effect at such time.

                 If Executive is deemed eligible for disability benefits under
the Company’s short term or long term disability policy, the Company will
supplement Executive’s disability benefits with payments equal to the difference
between Executive’s pre-disability Base Salary and Executive’s disability
benefits (the “Disability Supplemental Payment”). The Disability Supplemental
Payments will be made on the Company’s regular paydays and will be subject to
any required withholding. For example, and solely for purposes of illustration,
if Executive’s monthly pre-disability Base Salary were $20,833.33 and his
disability benefits were $12,500, the monthly gross amount of the Disability
Supplemental Payment would be $8,333.33. The maximum aggregate amount of such
Disability Supplemental Payments shall not exceed one times Executive’s
pre-disability Base Salary.

           (e) Extension or Renewal. This Agreement may be extended or renewed
upon mutual agreement of Executive and the Company. Unless this Agreement has
already been terminated for reasons stated in Section 8(a), (b), (c) or (d) of
this Agreement, and further provided that Executive would otherwise be
physically and mentally able to perform the essential functions of Executive’s
position as of March 31, 2006, with or without reasonable accommodation,
Executive and the Company agree that they shall commence renewal or extension
discussions ninety (90) days prior to March 31, 2006.

                 If, by March 31, 2006, the Company has not made an offer to
Executive for continued employment with the Company beyond March 31, 2006,
Executive’s employment shall terminate as of March 31, 2006, and the Company
shall continue to pay Executive his then-current Base Salary in accordance with
the Company’s payroll practices, for a period of twelve (12) months. Executive’s
health benefits shall also be continued for twelve (12) months at the

5



--------------------------------------------------------------------------------



 



Company’s cost; provided, however, that in the case of health benefits
continuation, the Company’s obligation to provide health benefits shall end at
such time as Executive, at his option, voluntarily obtains health benefits
through another employer or otherwise in connection with rendering services for
a third party. If this Agreement is not extended or renewed, Executive will
continue to be bound by all provisions of this Agreement that survive
termination of employment.

           (f) Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to the Company all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning the Company’s business. Executive shall
also immediately return all keys, identification cards or badges, Company-leased
or owned automobile (if any), and other Company property.

           (g) No Duty to Mitigate. There shall be no requirement on the part of
Executive to seek other employment or otherwise to mitigate damages in order to
be entitled to the full amount of any payments and benefits to which Executive
is otherwise entitled under this Agreement, and the amount of such payments and
benefits shall not be reduced by any compensation or benefits received by
Executive from other employment.

     9. Indemnification. To the extent not otherwise limited by the Company’s
Bylaws, in the event that Executive is made a party or is threatened to be made
a party to or is involved in any action, suit or proceeding, (including those
brought by or in the right of the Company) whether civil, criminal,
administrative or investigative (“Proceeding”), by reason of the fact that he is
or was an officer, employee or agent of or is or was serving the Company or any
subsidiary of the Company, or is or was serving at the request of the Company or
another corporation, or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether
the basis of such Proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, and further provided that Executive has
not breached this Agreement and satisfies the conditions for indemnification set
forth below, Executive shall be indemnified and held harmless by the Company to
the fullest extent authorized by law against all expenses, liabilities and
losses (including attorneys fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by Executive in connection therewith. Such right shall be a contract
right and shall include the right to be paid by the Company expenses incurred in
defending any such Proceeding in advance of its final disposition; provided,
however, that the payment of such expenses incurred by Executive in his capacity
as a director or officer (and not in any other capacity in which service was or
is rendered by Executive while a director or officer, including, without
limitation, service to an employee benefit plan) in advance of the final
disposition of such Proceeding will be made only upon delivery to the Company of
an undertaking, by or on behalf of Executive, to repay all amounts to Company so
advanced if it should be determined ultimately that Executive is not entitled to
be indemnified under this section or otherwise.

     The Company’s obligation to indemnify Executive is conditional on the
following: (i) promptly after receipt by Executive of notice of the commencement
of any Proceeding for which

6



--------------------------------------------------------------------------------



 



Executive may be entitled to be indemnified, Executive shall notify the Company
in writing of the commencement thereof; (ii) the Company shall have the right to
assume, direct and control the defense of any such Proceeding including, but not
limited to, the right to select and employ counsel for Executive (which may be
the same counsel as counsel for the Company), and the right to determine legal
strategy for the defense and/or resolution of such Proceeding. The Company shall
not be liable to indemnify Executive for any settlement or other resolution of
any Proceeding against Executive that is effected or entered into without the
Company’s written consent. If any indemnity payment made to or on behalf of
Executive is deemed taxable to Executive, the Company shall make Executive whole
for any such tax liability by grossing up reimbursements to Executive or through
direct reimbursement for such tax liability.

     10. Efforts. Executive shall devote his full working time and attention to
the business and affairs of the Company and to the performance of his duties
hereunder, shall serve the Company faithfully and to the best of his ability,
and shall use his best efforts to promote the interests of the Company.

     11. Transition and Succession Agreement. Mylan Laboratories Inc. and
Executive shall enter into a Transition and Succession Agreement. It is the
intent of Executive and the Company that the benefits and compensation paid
under this Agreement and the Transition and Succession Agreement shall not be
duplicated and that the Executive shall be entitled to the higher of the
benefits and compensation payable under this Agreement or under the Transition
and Succession Agreement.

     12. General Release as Condition for Post-Employment Payments. In order to
receive any payments under Sections 8(c), (d) or (e) of this Agreement,
Executive shall be required to execute a general release and waiver of all
claims against the Company and its parents, subsidiaries, officers, directors,
agents and employees, arising out of or relating in any way to Executive’s
employment or termination of employment with the Company, including but not
limited to a release and waiver of any and all claims arising under all federal,
state or local civil rights statutes, other laws, regulations, or the common
law.

     13. Notices. All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, with
a copy by fax if the recipient’s fax number is known, addressed to the
respective parties at the following addresses:

         

       

  THE COMPANY:   Mylan Laboratories Inc

      781 Chestnut Ridge Road

      Morgantown, West Virginia 26504-4310

      Attention: President

       

  With a copy to:   Mylan Laboratories Inc

      781 Chestnut Ridge Road

      Morgantown, West Virginia 26504-4310

      Attention: Chief Legal Officer

7



--------------------------------------------------------------------------------



 




   
EXECUTIVE:
   

   


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.

     14. Withholding. All payments required to be made by the Company hereunder
to Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.

     15. Modification. This Agreement may be modified only by a written
instrument duly executed by or on behalf of the parties hereto.

     16. Construction of Agreement. This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.

     17. Successors and Assigns. This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the Company’s successors and assigns. This Agreement may be
assigned by the Company to any person, firm or corporation which shall become
the owner of substantially all of the assets of the Company or which shall
succeed to the business of the Company; provided, however, that in the event of
any such assignment the Company shall obtain an instrument in writing from the
assignee in which such assignee assumes the obligations of the Company hereunder
and shall deliver an executed copy thereof to Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiaries so
designated to receive any such amount, or if no beneficiary has been so
designated, the legal representative of the Executive’s estate. No right,
benefit, or interest hereunder, shall be subject to anticipation, alienation,
sale, assignment, encumbrance, charge, pledge, hypothecation, or set-off in
respect of any claim, debt, or obligation, or to execution, attachment, levy, or
similar process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void, and of no
effect.

     18. Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania. Any controversy,
dispute or claim arising out of or relating to this Agreement, or the breach
hereof, including a claim for injunctive relief, or any

8



--------------------------------------------------------------------------------



 



claim which, in any way arises out of or relates to, Executive’s employment with
the Company or the termination of said employment, including but not limited to
statutory claims for discrimination, shall, at the Company’s option, be resolved
by litigation or arbitration in accordance with the then current rules of the
American Arbitration Association respecting employment disputes except that the
parties shall be entitled to engage in all forms of discovery permitted under
the Pennsylvania Rules of Civil Procedure (as such rules may be in effect from
time to time). The hearing of any such dispute will be held in Morgantown, West
Virginia, or Pittsburgh, Pennsylvania, at the Company’s discretion, and the
parties shall bear their own costs, expenses and counsel fees, and shall divide
between them evenly the arbitrator’s compensation and administrative fees,
regardless of which party prevails in the arbitration. Executive and Company
agree for themselves, their employees, successors and assigns and their
accountants, attorneys and experts that any arbitration hereunder will be held
in complete confidence and, without the other party’s prior written consent,
will not be disclosed, in whole or in part, to any other person or entity except
as may be required by law. The decision of the arbitrator(s) will be final and
binding on all parties and any award rendered shall be enforced upon
confirmation by a court of competent jurisdiction. Executive and the Company
expressly consent to the jurisdiction of any such arbitrator over them.

     19. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.

     20. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above mentioned.

     
MYLAN LABORATORIES INC
  EXECUTIVE:
 
   
By: /s/ Robert J. Coury
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
   
Its: Vice Chairman and CEO
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

9